         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JOSHUA EMMANUEL PRESTON,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:19-cv-13

                  WARDEN JOHN DEAL; and DEPUTY
                  WARDEN PANERO,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's Order dated May 31, 2019, adopting the Report and

                      Recommendation of the U.S. Magistrate Judge as the opinion of this Court, Plaintiff’s Complaint

                      is DISMISSED without prejudice and Plaintiff is DENIED leave to appeal in forma pauperis.

                      This action stands CLOSED.




            Approved by: ________________________________
                          ______
                              ________________
                              __            _______________




            November 8, 2019                                                    Scott L. Poff
           Date                                                                 Clerkk



                                                                                (By) Deputy
                                                                                (B   Dep u y Clerk
                                                                                       put   C erk
                                                                                             Cl
GAS Rev 10/1/03
